DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "the vacuum source" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 11, 13, 15-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 2006/0028041 A1).
 Regarding claim 1, Ono discloses a laminate linkage (21; Fig. 22; par. [0128]) with soft actuation (par. [0086]), comprising: a plurality of rigid plates (1B; Figs. 1 and 2C; par. [0090]) joined at flexible joints (1A; Figs. 1 and 2C; par. [0086]-[0087]); at least one balloon (16/3A-3C; par .[0097]-[0099]; Figs. 6A-6B) bonded to at least one of the rigid plates (1B; par. [0086]; Fig. 1) and configured to generate a displacement of at least one of the rigid plates selected from extension, a change of yaw, a change of pitch, and combinations thereof (Figs. 6B and 22; par. [0086], [0098] and [0130]); and a fluid source (4; Fig. 1; par. [0086]) in fluid communication with an interior volume of the balloon (16/3A-3C via 2 and 5; par. [0096], [0102]-[0104]; Fig. 1) and configured to pump fluid into the balloon (par. [0102]-[0104]) to generate the displacement of at least one of the rigid plates (1B; par. [0102]-[0104]; Figs. 6B and 8).
Regarding claim 2, Ono discloses the laminate linkage of claim 1, comprising a plurality of the balloons (16; par. [0097]-[0099]; Fig. 22), respectively joined to different rigid plates (1B-1 to 1B-4; Figs. 1 and 22).
Regarding claim 5, Ono discloses the laminate linkage of claim 1, wherein the balloon and rigid plates are laminated together (par. [0086] and [0128]; Fig. 1).
Regarding claim 6, Ono discloses the laminate linkage of claim 5, wherein the lamination is achieved via a technique selected from ultrasonic bonding, plasma bonding, adhesive bonding (par. [0086]), and thermoforming.
Regarding claim 7, Ono discloses the laminate linkage of claim 1, wherein the laminate linkage (21) is mounted on a flexible instrument (22; par. [0129] and [0131]; Fig. 22).
Regarding claim 11, Ono discloses the laminate linkage of claim 1, wherein the balloon is mounted external to a joint between rigid plates (Figs. 1, 6B and 8).
Regarding claim 13, Ono discloses the laminate linkage of claim 1, further comprising at least one sensor (13; par. [0117]) mounted along the linkage to detect contact forces or for positioning.
Regarding claim 15, Ono discloses the laminate linkage of claim 1, further comprising a soft gripper (24) mounted at a distal end of the laminate linkage (21; Fig. 22; par. [0129]).
Regarding claim 16, Ono discloses the laminate linkage of claim 15, wherein the soft gripper (24) is suction-based (par. [0125]; Fig. 20B).
Regarding claim 17, Ono discloses the laminate linkage of claim 15, wherein the soft gripper (24) comprises a soft polymer (par. [0090] and [0129]), and wherein the soft gripper (24) defines a central orifice (2d/2e/2f; par. [0093]-[0094]; Figs. 1, 3A and 22) providing a fluid passage way through the soft gripper (par. [0086], [0094]-[0096] and [0102]-[0104]; Fig. 8).
Regarding claim 18, Ono discloses the laminate linkage of claim 17, wherein the soft gripper (24) has a multi-layer laminate structure (par. [0129]; Fig. 22).
Regarding claim 19, Ono discloses the laminate linkage of claim 18, further comprising a pneumatic or hydraulic actuator (5; par. [0086] and [0106]-[0107]), wherein at least one of the layers of the laminate structure includes an interior surface that defines grooves (2a/2b/2c) extending away from the central orifice (2d/2e/2f; par. [0093]-[0094]; Fig. 3A), wherein the grooves define internal channels in combination with an adjoining layer (2a/2b/2c form tubes when stacked with other layers; Figs. 1 and 8; par. [0093]-[0094]), and wherein the internal channels are in fluid communication with the pneumatic or hydraulic actuator (5; par. [0086] and [0096]; Fig. 1) such that fluid can be pumped into the channels (par. [0086] and [0096]) to deform the soft gripper into a dome shape (Fig. 18B; par. [0123]).
Regarding claim 20, Ono discloses the laminate linkage of claim 19, wherein the laminate structure further defines conduits (17; par. [0086] and [0096]) that (a) provide the fluid communication between the central orifice and the vacuum source (par. [0096]; Figs. 1 and 9) and (b) provide the fluid communication between the internal channels and the pneumatic or hydraulic actuator (par. [0096]).
Regarding claim 22, Ono discloses a method for actuation of a laminate linkage, comprising: utilizing a laminate linkage (21; Fig. 22; par. [0128]), comprising, a plurality of rigid plates (1B; Figs. 1 and 2C; par. [0090]) joined at flexible joints (1A; Figs. 1 and 2C; par. [0086]-[0087]) and least one balloon (16/3A-3C; par. [0099]) bonded to at least one of the rigid plates (par. [0086]); and pumping a fluid into the balloon (par. [0102]-[0104]) to generate a displacement of the rigid plates (par. [0102]-[0104]; Figs. 6B and 8) selected from extension, a change of yaw, a change of pitch, and combinations thereof (Figs. 6B and 22; par. [0086], [0098] and [0130]).
Claim(s) 1-4, 7, 9, 12 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2015/0090113 A1).
 Regarding claim 1, Galloway discloses a laminate linkage with soft actuation (Figs. 7A-7B and 13B), comprising: a plurality of rigid plates (709; Figs. 7A and 7B; par. [0181]-[0183]; and 1321/1323/1325; par. [0131] and [0201]; Fig. 13B) joined at flexible joints (705/715; Figs. 7A and 7B; par. [0181]-[0183]; and joints between 1321/1323/1325; Fig. 13B); at least one balloon (703/705 and par. [0135]) bonded to at least one of the rigid plates (par. [0182]; and par. [0201]) and configured to generate a displacement of at least one of the rigid plates selected from extension, a change of yaw, a change of pitch, and combinations thereof (Fig. 7B; and par. [0201]) and a fluid source (par. [0135])) in fluid communication with an interior volume of the balloon (par. [0135]) and configured to pump fluid into the balloon (par. [0135]) to generate the displacement of at least one of the rigid plates (Figs. 7A and 7B; par. [0135] and [0181]-[0181]; and Fig. 13B; par. [0201]).
Regarding claim 2, Galloway discloses the laminate linkage of claim 1, comprising a plurality of the balloons (par. [0201] – bladders of 1321/1323/1325; Fig. 13B), respectively joined to different rigid plates (par. [0131] – radially constraining layers; Fig. 13B).
Regarding claim 3, Galloway discloses the laminate linkage of claim 2, wherein different balloons are configured to generate different types of displacement (par. [0201]; Fig. 13B).
Regarding claim 4, Galloway discloses the laminate linkage of claim 3, wherein respective balloons are configured to respectively generate extension, the change of yaw, and the change of pitch of rigid plates (par. [0201]; Fig. 13B).
Regarding claim 7, Galloway discloses the laminate linkage of claim 1, wherein the laminate linkage is mounted on a flexible instrument (par. [0056]).
Regarding claim 9, Galloway discloses the laminate linkage of claim 1, wherein the rigid plates and balloon are optically transparent (par. [0029]).
Regarding claim 12, Galloway discloses the laminate linkage of claim 1, wherein the balloon (703/705) is mounted internal to a joint between rigid plates (701/709; Figs. 7A and 7B).
Regarding claim 21, Galloway discloses the laminate linkage of claim 1, wherein outer surfaces of the laminate linkage are all formed of biocompatible material (par. [0056] – biocompatible for use within the body). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway, as applied to the claims above, in view of Vause et al. (US 2015/0257839 A1).
Regarding claim 8, Galloway discloses the laminate linkage of claim 7, and it can be used to move organs and grasp objects (par. [0056]) but does not specifically disclose wherein the flexible instrument is an endoscope. Vause teaches an analogous laminate linkage that can be mounted to an endoscope for grasping objects (par. [0022]). It would have been obvious to have mounted the laminate linkage of Galloway to an endoscope in order to grasp objects or move organs during an endoscopic procedure, thereby increasing the functionality of the laminate linkage.
Regarding claim 14, Galloway discloses the laminate linkage of claim 1, but does not specifically disclose where the dimensions of the laminate linkage range from 1-5 mm. Vause teaches an analogous laminate linkage wherein the thickness of the laminate linkage is at least 1 mm (par. [0025]). It would have been obvious to one having ordinary skill in the art to have used the dimensions taught by Vause as appropriate for the variety of applications disclose by Galloway for the use of the laminate linkage (par. [0056]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, as applied to the claims above, in view of Ilievski et al. (US 2014/0109560 A1).
Regarding claim 10, Ono discloses the laminate linkage of claim 1. Although Ono discloses that he structure comprises elastic materials (par. [0097]) and that expansion/contraction is for particular regions and in a particular manner (par. [0098]-[0099]), it does not specifically disclose wherein the balloon comprises a mixture of silicone elastomers across a range of hardnesses or elastic moduli. Ilievski teaches robot actuators (par. [0101]) including balloon-like structures that are formed of silicone elastomers (par. [0114]-[0116]), some having a high elastic modulus and some having a low elastic modulus (par. [0103] and [0114]-[0116]) in order to target extensibility of the structure to the areas where it is desired (par. [0103]). The balloons are inflatable by pneumatic means (par. [0102]-[0103] and [0106]). It would have been obvious to one having ordinary skill in the art to have modified the laminate linkage of Ono to utilize silicone elastomers of varying elastic moduli, in order to provide extensibility in targeted areas, as taught by Ilievski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795